ORDER
PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion for post-conviction relief.
We have reviewed the allegations in his motion, the transcript of his plea of guilty, and the findings and conclusions of the motion court. Those findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. Movant’s allegations are refuted by the record. No precedential value would be served by an opinion.
*95The judgment of the motion court is affirmed in accordance with Rule 84.16(b).